Exhibit 99.2 DISCLAIMER OF BENEFICIAL OWNERSHIP Each of the undersigned disclaims beneficial ownership of the securities referred to in the Schedule 13D to which this exhibit is attached except to the extent of the undersigned’s pecuniary interest in such securities, and the filing of this Schedule 13D shall not be construed as an admission that any of the undersigned is, for the purpose of Section13D or 13G of the Securities Exchange Act of 1934, as amended, the beneficial owner of any securities covered by Schedule 13D. Dated: December 19, 2016 WL ROSS & CO. LLC By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Managing Member WLR RECOVERY ASSOCIATES II LLC By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Managing Member WLR RECOVERY ASSOCIATES III LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Stephen Toy Name: Stephen Toy Title: Manager WLR RECOVERY ASSOCIATES IV LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Stephen Toy Name: Stephen Toy Title: Manager INVESCO WLR IV Associates, LLC, By: INVESCO PRIVATE CAPITAL, INC., its Managing Member By: /s/ Michael Meotti Name: Michael Meotti Title: Chief Financial Officer INVESCO PRIVATE CAPITAL, INC. By: /s/ Michael Meotti Name: Michael Meotti Title: Chief Financial Officer WL ROSS GROUP, L.P. By: El Vedado, LLC, its General Partner By: /s/ Stephen Toy Name: Stephen Toy Title: Manager EL VEDADO, LLC By: /s/ Stephen Toy Name: Stephen Toy Title: Manager WLR/AR HOLDINGS, INC. By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Director By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. WLR RECOVERY FUND II, L.P. By: WLR Recovery Associates II LLC, its General Partner By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Managing Member
